Citation Nr: 1727692	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and August 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2004 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C.

In an August 2010 rating decision, the RO denied reopening of the claim for service connection for hepatitis C and denied entitlement to TDIU.

In May 2013, the RO reopened the claim for hepatitis C, but maintained the denial based on a May 2013 VA examination opinion.  

In his 2013 notice of disagreement and at his June 2016 hearing before the undersigned, the Veteran raised an allegation of clear and unmistakable error in the February 2004 rating decision.  This matter has not been adjudicated and referred to the RO for appropriate action.  

The Board concurs with the RO that new and material evidence has been received since the 2004 rating decision.  The Board is not reaching a conclusion as to whether February 2004 decision became final.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hepatitis C is the result of an injury in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In February 2004, the RO denied service connection for hepatitis C noting the Veteran's service medical records were silent for any complaint of, or treatment for, hepatitis C; and that the Veteran was not in a military occupational specialty considered high risk for exposure to hepatitis C.  The RO also noted that the records showed a diagnosis of hepatitis C, but he had a history of substance abuse which was considered a high risk activity for hepatitis C.  

In his February 2013 notice of disagreement, the Veteran argued that, as unsafe sexual practices were one of the top risk factors for contracting hepatitis C, the RO made a clear and unmistakable error not considering his in-service sexual activity and treatment for sexually transmitted diseases when denying his claim in February 2004.  As the RO accepted the Veteran's argument that he was treated in service for sexually transmitted diseases, the claim was reopened and a VA examination was scheduled.

In a May 2013 VA examination, the examiner noted the Veteran was diagnosed with hepatitis C in 1999, and was treated with interferon that was not completed due to the Veteran's noncompliance.  The examiner selected intravenous drug use or intranasal cocaine use and high risk sexual activity as risk factors for the Veteran's hepatitis C.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and reasoned that his service treatment records did not show a diagnosis of or treatment for hepatitis of any kind; and although he was treated for a sexually transmitted disease on July 17, 1981, his service records showed a normal liver.  Finally, the examiner noted that civilian medical records showed numerous occasions of treatment for sexually transmitted diseases due to unsafe sexual practices, and that there was a history of polysubstance abuse and tattoos. 

While the examiner noted all the possible risk factors for the Veteran's hepatitis C, service connection is warranted when a claimed disability is "at least as likely as not" related to military service, a standard that requires only a 50 percent probability.  The opinion did not explain why the drug abuse was the most likely cause of the Veteran's hepatitis C.  It is therefore of little probative weight.

The VA treatment record included findings of hepatitis C as recently as October 2009, near the time of the Veteran's January 2010 application to reopen the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  These findings satisfy the "current disability" requirement.  

The Veteran's testimony and statements in the record about having multiple sexual partners during service, to include unprotected sexual activity with prostitutes, and the medical records that show he was treated for sexually transmitted diseases while in service, establish an in-service disease, injury or event.  The success of the Veteran's claim now depends on whether a causal connection exists between the in-service event and his current disabilities.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

In a July 2016 medical opinion the Veteran's VA treating physician noted that the Veteran reports having over 50 sexual partners during his period of service, including sexual activity with prostitutes, and often did not use condoms.  The examiner opined that, based on this history, it was as likely as not that the Veteran contracted hepatitis C during his period of service.  

Having multiple sexual partners or failing to use a condom is not per se misconduct.  See 38 C.F.R. § 3.1(n) (2016).  Based on the foregoing, the evidence is in relative equipoise as to whether the current hepatitis C was caused by risk factors in military service.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection is granted.



ORDER

Entitlement to service connection for hepatitis C is granted.



REMAND

The TDIU, issue is intertwined with the rating that will be assigned for the now service connected hepatitis C.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a formal application for TDIU.

2. After assigning a rating for hepatitis C; readjudicate the Veteran's entitlement to TDIU.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


